United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0979
Issued: October 11, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 4, 2017 appellant, through counsel, filed a timely appeal from a January 31,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established more than two percent permanent
impairment of her right lower extremity, for which she previously received a schedule award.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 9, 2013 appellant, then a 39-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that on that same date she sustained a right leg fracture when
she slipped and fell while delivering mail. She stopped work on July 9, 2013 and received
continuation of pay benefits. By decision dated August 29, 2013, OWCP accepted the claim for
right closed fracture of fibula.
Appellant sought treatment with Dr. Paul J. Rucinski, Board-certified in emergency
medicine, who treated her right proximal fibula fracture with a hinged knee brace and crutches.
In a November 5, 2013 diagnostic report, Dr. James B. Vogler III, a Board-certified
diagnostic radiologist, reported that a magnetic resonance imaging (MRI) scan of the right knee
revealed signal abnormalities in the posterior cruciate suggesting the residuals of a grade 2 sprain
and/or intraligamentous mucinous degeneration. He further provided findings of healing
nondisplaced fracture of the proximal fibula with adjacent post-traumatic tendinitis of the distal
biceps femoris insertion and the origin of the peroneus longus tendon, no discrete tendon tears.
In a November 7, 2013 medical report, Dr. Rucinski reviewed a right knee MRI scan and
diagnosed healing nondisplaced fracture of the proximal fibula with adjacent post-traumatic
tendinitis. He reported that appellant had reached maximum medical improvement (MMI) with a
zero percent impairment rating.
In an October 7, 2014 medical report, Dr. Karen Garvey, Board-certified in internal and
occupational medicine, provided findings on physical examination and review of diagnostic
testing, noting that appellant reached MMI on November 7, 2013. In accordance with the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides),3 Table 16-3 Knee Regional Grid, she noted use of the diagnosis
of proximal tibial shaft fracture as the equivalent diagnosis and substitute for the proximal
nondisplaced fracture of the fibula.4 Dr. Garvey determined that proximal tibial shaft fracture
resulted in a class 1 grade C default diagnosis-based impairment (DBI) rating of five percent.
She assigned a grade modifier of zero for functional history due to normal gait;5 a grade modifier
of one for physical examination due to minimal palpatory findings without observed
abnormalities for the swelling of the proximal fibula region on the right leg;6 and a grade
modifier of one for clinical studies which was used to confirm the diagnosis, as well as a mild
pathology for the MRI scan report which showed adjacent post-traumatic tendinitis of the distal
biceps femoris insertion.7 Applying the net adjustment formula, Dr. Garvey subtracted 1, the
numerical value of the class, from the numerical value of the grade modifier for each applicable
component (functional history, physical examination, and clinical studies) and then added those
3

A.M.A., Guides (6th ed. 2009).

4

Id. at 511.

5

Id. at 516, Table 16-6.

6

Id. at 517, Table 16-7.

7

Id. at 519, Table 16-8.

2

values, resulting in a net adjustment of negative 1 ((0-1) + (1-1) + (1-1).8 Application of the net
adjustment formula meant that movement was warranted one place to the left of class 1 default
value grade C to grade D based on Table 16-3.9 Therefore, the DBI rating for appellant’s right
fibula fracture yielded a four percent permanent impairment of the right lower extremity.10
OWCP routed Dr. Garvey’s report and the case file to Dr. James Dyer, a Board-certified
orthopedic surgeon serving as an OWCP district medical adviser (DMA), for review and a
determination on whether appellant sustained a permanent partial impairment of the right lower
extremity and for a determination on date of MMI.
In a June 1, 2015 medical report, Dr. Dyer determined that appellant sustained one
percent permanent impairment of the right lower extremity. He noted that Dr. Garvey
incorrectly applied the A.M.A., Guides as she chose the diagnosis of proximal tibial shaft
fracture as the equivalent diagnosis to substitute for proximal nondisplaced fracture of the fibula.
Dr. Dyer noted that this was not a correct basis for the impairment rating as there was no DBI in
the A.M.A., Guides for fracture of the fibula. He determined that the rating should be based on
class 1 severity for biceps femoris tendinitis, resulting in one percent permanent impairment.11
Dr. Dyer found that examination findings and complaints were consistent with ongoing distal
biceps tendinitis rather than a fibular fracture, resulting in one percent permanent impairment of
the right lower extremity. However, he did not explain his calculations when arriving at his
lower extremity impairment rating.
Dr. Dyer concluded that MMI was reached on
November 7, 2013.
On June 17, 2015 appellant filed a claim for a schedule award (Form CA-7).
By letter dated June 24, 2016, OWCP provided appellant a copy of the DMA’s report and
requested that her treating physician review and comment on his impairment rating. It noted that
the DMA found that the A.M.A., Guides were used incorrectly when applying a schedule award
for her right fibula closed fracture.
By letter dated July 30, 2015, counsel for appellant argued that appellant was not required
to submit a report from her physician and it was OWCP’s obligation to send her to another
physician if they disagreed with her findings.
By decision dated September 9, 2015, OWCP granted appellant a schedule award for one
percent permanent impairment of the right lower extremity. It found that the weight of the
medical evidence rested with Dr. Dyer serving as OWCP’s DMA. The date of MMI was noted
as November 7, 2013. The award covered a period of 2.88 weeks from November 7 to 27, 2013.

8

Id. at 521.

9

Id.

10

Id.

11

Id. at 509.

3

By letter dated September 16, 2015, appellant, through counsel, requested an oral hearing
before an OWCP hearing representative.
By decision dated March 10, 2016, an OWCP hearing representative set aside the
September 9, 2015 schedule award decision and remanded the case for further development. She
noted that the A.M.A., Guides provided that, if a specific diagnosis was not listed in the DBI
grid, Table 16-3, the examiner should identify a similar listed condition to be used as a guide to
the impairment calculation.12 In this instance, the DMA did not explain why using the diagnosis
of proximal tibial shaft fracture was incorrect. The hearing representative remanded the case for
a DMA to review the impairment rating completed by Dr. Garvey and offer an opinion
concerning why use of the similar diagnosis of proximal tibial shaft fracture could not be
substituted as an equivalent diagnosis in determining the impairment rating of the right leg.
Following any further development as deemed necessary, OWCP was instructed to issue a de
novo decision on the claim.
On March 16, 2016 OWCP routed the reports of Dr. Garvey and Dr. Dyer, as well as the
case file, to Dr. Michael M. Katz, a Board-certified orthopedic surgeon serving as OWCP’s
DMA, for review and a determination on whether appellant sustained a permanent partial
impairment of the right lower extremity and date of MMI.
In a March 16, 2016 report, Dr. Katz noted review of both Dr. Garvey and Dr. Dyer’s
reports with respect to the right lower extremity impairment rating. He determined that Dr. Dyer
utilized the most appropriate method for rating the DBI as tendinitis in Table 16-3.13 Dr. Katz
noted that no grid existed for proximal fibular fracture and that a nondisplaced proximal fibular
fracture was not equivalent to a nondisplaced proximal tibia fracture. As such, the most likely
source for the ongoing difficulties documented by Dr. Garvey would be distal biceps tendinitis
which was documented by MRI scan. Using the Table 16-3 Knee Regional Grid, diagnostic key
factor for tendinitis, palpatory and/or radiographic findings resulted in class 1 with a default
value at two percent. Dr. Katz assigned a grade modifier of zero for functional history, one for
physical examination, and two for clinical studies based on Dr. Garvey’s findings. Applying the
net adjustment formula resulted in zero ((0-1) + (1-1) + (2-1)), warranting two percent permanent
impairment of the right lower extremity under class 1 default value C.14 Dr. Katz concluded that
the date of MMI was October 7, 2014, the date of Dr. Garvey’s examination.
By decision dated April 18, 2016, OWCP granted appellant a schedule award for an
additional one percent permanent impairment of the right lower extremity, totaling two percent
permanent impairment. It found that the weight of the medical evidence rested with Dr. Katz
serving as OWCP’s DMA. The date of MMI was noted as October 7, 2014. The award covered
a period of 2.88 weeks from October 7 to 27 2014.

12

Id. at 500, 16.2c

13

Supra note 11.

14

Id.

4

By letter dated April 25, 2016, appellant, through counsel, requested a telephone hearing
before an OWCP hearing representative.
At the December 7, 2016 hearing, counsel for appellant argued that appellant’s claim had
not been accepted for bicep tendinitis which was used by the DMA to calculate her impairment
rating. As the condition was not accepted by OWCP, counsel argued that the appropriate DBI
was that used by Dr. Garvey.
By decision dated January 31, 2017, OWCP’s hearing representative affirmed the
April 18, 2016 schedule award decision finding that appellant had established two percent
permanent impairment of the right lower extremity. He noted that the weight of the medical
evidence rested with Dr. Katz serving as OWCP’s DMA.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.15 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.16
The A.M.A., Guides provide a DBI method of evaluation utilizing the World Health
Organization’s International Classification of Functioning, Disability and Health (ICF). For
lower extremity impairments, the evaluator identifies the impairment of the Class of Diagnosis
(CDX) condition, which is then adjusted by grade modifiers based on Functional History
(GMFH), Physical Examination (GMPE), and Clinical Studies (GMCS).17 The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).18 Evaluators are directed to
provide reasons for their impairment rating choices, including choices of diagnoses from
regional grids and calculations of modifier scores.19
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and

15

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

16

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
17

Supra note 3 at 493-531.

18

Id. at 521.

19

R.V., Docket No. 10-1827 (issued April 1, 2011).

5

percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.20
ANALYSIS
OWCP accepted appellant’s claim for right closed fracture of fibula. The Board finds
that appellant has not established that she has more than two percent permanent impairment of
the right lower extremity, for which she previously received a schedule award.
In an October 7, 2014 medical report, appellant’s treating physician, Dr. Garvey reported
that appellant sustained four percent permanent impairment of the right lower extremity, using
the DBI rating method for a diagnosis for a proximal tibial shaft fracture as a substitute for the
accepted condition of proximal nondisplaced fracture of the fibula.21 She explained that no key
diagnostic factor exists under Table 16-3 Knee Regional Grid for a proximal fibular fracture,
warranting use of the proximal tibial fracture as it was adjacent to the knee. Dr. Dyer, serving as
OWCP’s DMA, disagreed with Dr. Garvey’s rating finding that the impairment should be based
on the diagnosis of biceps femoris tendinitis.
OWCP routed the reports of Dr. Garvey and Dr. Dyer to Dr. Katz, serving as OWCP’s
DMA, for review and comment. In a March 16, 2016 report, Dr. Katz determined that appellant
was entitled to two percent permanent impairment of the right lower extremity based on the
diagnostic key factor for tendinitis, palpatory and/or radiographic findings, resulting in class 1
grade C default value. He determined that Dr. Dyer utilized the most appropriate method for
rating under tendinitis and Dr. Garvey incorrectly utilized the diagnosis of a nondisplaced
proximal tibia fracture as it was not equivalent to a nondisplaced proximal fibular fracture.
Based on the opinion of Dr. Katz, OWCP issued a schedule award for two percent permanent
impairment of the right lower extremity.
The Board finds that Dr. Katz’s report is sufficient to represent the weight of medical
evidence.22 The Board notes that the DMA disagreed with the use of proximal tibial shaft
fracture as a substitute for proximal fibula fracture. The DMA noted that the diagnoses were not
equivalent. Rather, he explained that the diagnosis should be based on distal biceps tendinitis, as
documented by the MRI scan of the right knee, since the Knee Regional Grid contained no
diagnostic factor for a fibula fracture.23 Counsel for appellant argued that Dr. Katz improperly
utilized tendinitis to calculate appellant’s impairment rating as it was not an accepted condition
of the claim. Section 16.2c of the A.M.A., Guides provides that, “In the event that a specific
diagnosis is not listed in the DBI grid, Table 16-3, the examiner should identify a similar listed
condition to be used as a guide to the impairment calculation. The rationale for this decision

20

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (March 2017).
21

Supra note 4.

22

J.S., Docket No. 13-2132 (issued July 23, 2014).

23

Supra note 4.

6

should be described.”24 Dr. Katz provided proper medical rationale by explaining that the
diagnosis of distal biceps tendinitis best represented appellant’s impairment and that it was in
fact a condition that had been documented by MRI scan examination.
The Board also finds that Dr. Katz properly rated appellant’s permanent impairment.
Dr. Katz used Table 16-3 Knee Regional Grid, diagnostic key factor for tendinitis. He related
that appellant’s palpatory and/or radiographic findings resulted in class 1 with a default value at
two percent. Dr. Katz assigned a grade modifier of zero for functional history, one for physical
examination, and two for clinical studies based on Dr. Garvey’s findings. He then explained that
the net adjustment formula ((0-1) + (1-1) + (2-1)), resulted in the default value of C which
reflected a two percent permanent impairment of the right lower extremity.25 As such, his report
represents the weight of the medical evidence.
The Board notes that Dr. Garvey opined that since there was no DBI grid for proximal
fibular fracture, appellant’s impairment should be rated for proximal tibial fracture as it was
adjacent to the knee. Dr. Garvey, however, did not explain why appellant’s permanent
impairment was properly evaluated by application of a grid for a body part that had no
documented findings, but was selected because of proximity to the impaired body part. He
therefore did not provide sufficient rationale for his selection of the diagnosis to be used for
evaluation of appellant’s permanent impairment.26
Appellant may request a schedule award or increased schedule award at any time based
on evidence of new exposure or medical evidence showing a progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that she has more than two percent
permanent impairment of her right lower extremity, for which she previously received a
scheduled award.

24

Supra note 12.

25

See M.B., Docket No. 16-1826 (issued May 15, 2017).

26

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the January 31, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 11, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

